GERBER, Judge,
dissenting.
I dissent for two reasons — first, to dispel an illusion regarding the property owner’s expectations and secondly, to relate public policy and legislative history to the statute at issue. The latter considerations lead me to a conclusion different from that of the majority.
In the first place, appellees now operate a hotel which became a nonconforming use as a result of a change in the zoning after they purchased it. However, they purchased adjacent parcel 10G in 1987 knowing that it had been already rezoned as RM-20/A. As in Amon v. City of Rahway, 117 N.J.L. 589, 190 A. 506, 508 (1937), appellees bought the adjacent property with their eyes open to the changed zoning and thus had notice that expansion onto it of their nonconforming hotel would, at a minimum, not be favored.
Secondly, and more to the point, “public policy favors the eventual elimination of nonconforming uses.” That is what this same court said in Gannett Outdoor Co. v. City of Mesa, 159 Ariz. 459, 461, 768 P.2d 191, 192 (App.1989). “The purpose of statutes allowing nonconforming uses,” we also said in that opinion, “is to prevent the injustice of forcing retroactive compliance and the doubtful constitutionality of compelling immediate discontinuance of a nonconforming use.” Id. 768 P.2d at 194. These latter purposes, however, do not apply at all to this appellee for reasons given in the prior paragraph. The stated sensitivity regarding public policy against expanding non-conformity has been ignored. The majority rationale permits a doubling of nonconforming uses to the point of eroding Gannett’s announced public zoning policy. Despite its stated desire to limit its holding to the facts of this case, the majority’s interpretation of A.R.S. § 11-830(B) permits a doubling of non-conformity even on non-contiguous parcels remote from the original site because there is no require*208ment of contiguity either in the statute or the majority’s interpretation of it. The result is crazy-quilt zoning.
If we adhere to the public policy against expansion of nonconforming uses announced in Gannett, A.R.S. § 11-830(B) should be read in the context of that policy. It should also be read in the context of the preceding and following statutes. Section 11-830(B) appears in a section broadly describing the powers and duties of the local zoning board. The preceding statute § 11-829 describes at length the filing of a zoning petition, how the zoning board gives notice, conducts a public hearing and eventually renders a decision. Sections 11-831 and -832 which follow § 11-830 address the zoning board’s discretionary power (“may”) to allow or deny zoning uses. The recurring word “may”, which also appears in § 11-830(B), indicates that much of this section views the authority of the zoning board as discretionary. The statute at issue here, hardly a paragon of draftsmanship, addresses “restrictions” on the zoning board’s authority. Read in the context of its neighbors, § 11-830(B) means that if a zoning board decides to allow expansion of a nonconforming use, the expansion “may” extend up to but not beyond 100%. The term “may” indicates that the decision whether to permit such expansion is discretionary with the zoning authority, i.e., the board may decide against any expansion but if it authorizes expansion, the outside limit is 100%. Had the legislature meant to authorize the mandatory expansion adopted by the majority, it certainly knew how to employ mandatory language. It used such a mandatory prohibition in the immediately preceding subsection, § 11-830(A)(2), which mandates that “nothing ... shall ... prevent, restrict, or otherwise regulate____”
This exegesis of the statutory neighbors of § 11-830(B) finds compelling and less tortured support in its legislative history. In 1949, the legislature first adopted this language. See 1949 Session Laws of Arizona, Ch. 58, § 16 (1949). Like § 11-830, it is also entitled “Restriction on Regulation.” Significantly, it then read “a non-conforming business use within a district shall have the right to expansion____” (Emphasis added.) The amended 1988 version of this same statute pointedly changes “shall have the right” to “may.” If legislative history means anything, its import here is that the legislature intends the present statute not to confer an absolute right to expand non-conformity but rather to grant a limited permission discretionary to the zoning commission.
To me this reading of admittedly troublesome language is more consistent with its neighbors and its ancestors and also more consistent with the public policy announced in Gannett and adopted in the county’s progressive zoning ordinances which, clear as they are, remain subordinate to this unclear statute.
*209[[Image here]]